a SUNY, apDro>
(vr nA

Rig!

Case 8:21-cv-00356-SDM-TGW Document1 Filed 02/12/21 Page 1 of 30 PagelD 1

UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF FLORIDA ~~

MIQUIEL BANKS CASE NO.
Sai -Cv-3Sb- 72 23 1EW

COMPLAINT FOR CIVIL

RIGHTS VIOLATION;

FOR DAMAGES;

AND FOR INJUNCTIVE

RELIEF

Plaintiff,
Vv.

TOUCHPOINT MEDICAL INC.,
Defendant.

DEMAND FOR DEFAULT
JUDGMENT

ON

Plaintiff Miquiel Banks (“MB”) allege claims against Defendant TouchPoint
Medical Inc. (“TouchPoint Medical Inc.”) and DOES 1 through 10 as follows:

INTRODUCTION
Background

1. This case is about Retaliation and Malfeasance against an Employee.

2. At the direction of its Vice-President of Engineering, Alec Webb, Defendant
TouchPoint Medical Inc. has discriminated against an Employee, the Plaintiff,
used retaliatory efforts against him, up to, and including Malfeasance.

3. Webb did this himself and by and through his allies, including Michele Legros
(HR), Jean-Paul Deeb (Project Manager), Jesus Pazos (Team Lead), John
Eschler (Team Lead), and Stanley Moffett (EEOC).

4. The Plaintiff was hired by the Defendant as a Temporary Employee and
worked in the Peachtree Corners Office.

5. Under the tutelage of Cedric Carlton, an African-American Employee and the
Project Manager, the Plaintiffs work performance enjoyed enormous upward

mobility and accomplishments:

 

COMPLAINT
Case 8:21-cv-00356-SDM-TGW Document1 Filed 02/12/21 Page 2 of 30 PagelD 2

Migrating the TPM documentation from Framemaker to MS Word
Saving TPM thousands of hours of redlining hours

Finishing up 30 documents in less than two months

Learning WorkFront from the Internal Expert (Cedric Carlton)
Managing all of the Engineering Sharepoint Sites

Managing all of the Engineers’ Documentation

Earning his role as the TPM Hardware Technical Writer

to mh Po BP oF Pp

. Being relocated to Florida by TPM (Relocation Package)

Working as Hardware Technical Writer, Sharepoint Administrator,

he

Graphic Designer, Label Designer, Engineering Administrator, and
Database Numbering Specialist.

j. Asa result of his unmatched output and results, the Corporate branch
of TPM (Southco) hires the Plaintiff full-time as the TPM Hardware
Technical Writer with a salary of 75k and a relocation package of 7k.

6. It must be noted that, during his initial tenure in Peachtree Corners, the
Plaintiff works with several minorities and experiences a diversified workplace

atmosphere.

 

7. His new boss, Alec Webb, the Vice-President of Engineering, is clueless about
the role of Technical Writing, so the Plaintiffs Job Description is written by
Bob Moore.

2

 

COMPLAINT
Case 8:21-cv-00356-SDM-TGW Document1 Filed 02/12/21 Page 3 of 30 PagelD 3

8. When the Plaintiff arrives to the Florida Office, he is greeted with a different
atmosphere (White Supervisor, White Team Leads, White Project Manager,
Team of White Engineers).

G} ouchPoint’
MEDICAL

ENGINEERING

 

9. Despite the Plaintiffs corporate support and his accomplishments, Webb
refuses to promote, encourage, or support the Plaintiff's upward mobility.

The STORZ Project
10.On or around August 9 2018, the STORZ Project causes Webb and Rich

Buldoc (White Engineer) major headaches and this major client’s relationship
with TPM becomes uncertain.

11. Webb, Rich, and the Team Leads call several meetings, but they are unable to
resolve the Initial Requirements for the STORZ Project.

12. With over ten years in taking Project Requirements, the Plaintiff volunteers to
join the STORZ Project and promises to provide a solution.

13. The Plaintiff, recognizing the breakdown in Communication, uses Visual

Learning techniques and “maps” out the Issues and Requirements.

3

 

COMPLAINT
Case 8:21-cv-00356-SDM-TGW Document1 Filed 02/12/21 Page 4 of 30 PagelD 4

The Storz Universe

nee

  

 

 

 

  

reemeare se:

  

 

 

 

 

 

 

 

 

 

 

 

 

14. With this graphic, the Plaintiff shows Webb and the Engineers the roots of the
problem and leads TPM to a solution for this client.

15. After this major win, the Plaintiff upgrades the graphic and creates a Wall
Infographic that provides a listing of the STORZ Carts and Contacts,
Marketing Team, Product Managers, Engineer Lead, Regulatory Lead, R&D
Lead, Materials Mgmt Lead, Supply Chain Lead, and Sales Lead.

 

 

 

 

 

 

LOR, vT-2000 MS-9402
———> |
a e
A = Tc ¢
a OFFICE CART  CALCULASECART GI SCOPE HOLDER ENT STAND
ed
A=

 

 

 

 

 

 

 

 

om TE

 

VT-2750-B UROLOGY STAND

 

   

 

 

 

 

 

   

 

 

COMPLAINT
Case 8:21-cv-00356-SDM-TGW Document1 Filed 02/12/21 Page 5 of 30 PagelD 5

16. Impressed with our recent performance, Webb flies out to STORZ’s HQ to
present our new direction and, using the Wall Infographic, strengthens TPM’s
relationship and STORZ signs off on the new contractual agreement.

17. When Webb returns to TPM, he prints out several copies of this Infographic
and shares it with other Departments (Supply Chain, Sales, etc.) and this
graphic becomes the “Official Documentation” of the STORZ Carts.

18. After the contract renewal, STORZ makes major changes to their
documentation and again, Webb and Rich are unable to satisfy these
demands.

19. Again, the Plaintiff is assigned this Project and the Plaintiff (assisting Rich)
starts doing the IFU Documentation.

20. From August 15 2018 to April 2 2018, the Plaintiff creates, submits,
delivers, and finalizes over 40 IFU documents for the STORZ Project.

21. Despite the Plaintiffs involvement in spearheading these major successes that
DIRECTLY lead to renewed contracts, Webb takes the credit unto himself.

The Rebranding Project

22. Onor around August 28 2018, the Engineering Department is hit with
another issue: TPM is Rebranding and, of course, Webb and the Team Leads
and the Engineers are not qualified to handle this project.

23.As a Company-wide Project, the task of Rebranding efforts is allocated to
Webb and a Team Lead.

24. However, after several meetings, Webb and/or the Team Leads are unfit to
handle the demands of this task, so Webb repeats his previous action.

25.He assigns the Rebranding Effort to the Plaintiff.

26. As before, the Plaintiff attends the first meeting and is shown the progress
of the other departments and, it is revealed, the Engineering Department is
the ONLY ONE that has not fulfilled its minimum requirements.

 

COMPLAINT
Case 8:21-cv-00356-SDM-TGW Document1 Filed 02/12/21 Page 6 of 30 PagelD 6

27.It is also brought to the Plaintiffs attention that the Engineering Department
is weeks behind in its deliverables.

28. After several weeks, the Plaintiff captures the necessary requirements and
leads the Engineering Portion from 35% completion up to 100% completion
and the Spreadsheet changes from red (In Trouble) to Green (On Time).

29. Once again, Webb and his team leads take the credit for MB’s performance

and credits this milestone as a “Team” Success.
The Project Management Documents

30. Onor around December 16 2019, the Engineering Department is tasked
with another Company-wide Requirement: Engineering Projection
documents.

31. Despite hiring an Engineering Project Manager (Jean-Paul Deeb), Webb
assigns this task to the Plaintiff (in addition to his heavy workload).

32.In similar fashion, the Plaintiff captures the requirements, creates, edits,
finalizes, and delivers these documents on January 1 2019.

33.These documents are listed below:

a. The Build Quantities Plan

The Build Readiness Review

The Project Sourcing Plan

The SOP Template (in MS Word Format)

The Communication Plan (*** delivered on April 1 2019 ***)

eo ae oF

34. After delivering these documents to the Project Manager (JP), Webb and
his team leads take the credit for another accomplishment and the Plaintiff is

not given credit or acknowledged for doing all of this work (by himself).
THE TRAINING NEEDS ANALYSIS PROJECT

35.On or around February 18 2019, the HR Manager (Michele Legros) institutes a
Company-wide Regulatory Requirement: each Department must deliver a set

of Documents per a Quality Requirement (Training Needs Analysis).
6

 

COMPLAINT
Case 8:21-cv-00356-SDM-TGW Document1 Filed 02/12/21 Page 7 of 30 PagelD 7

36. These documents require Webb and/or a Team Lead to “document” each
Department Employee’s Training Needs.

37.Again, unable to begin or start this project, Webb assigns this project to the
Plaintiff.

38. After two meetings with Michele, the Plaintiff captures the requirements,
creates, finishes, finalizes, and delivers these twelve (12) documents to
Michele (via email).

39. Insimilar fashion, Webb and his team lead assert this accomplishment as a

“Team Effort” and the Plaintiffs involvement is never mentioned.
Case Study: Regulatory Documentation

40. Onor around March 11 2019, the Plaintiff notices the Engineering
Department uses several terms for the same things and this confusion leads to
hundreds of dollars lost in translation.

41. Of his own volition, the Plaintiff creates two MASTER DOCUMENTS to
resolve these issues.

42. Since it was his own idea, Webb and the Team Leads reject the Plaintiffs

idea for “publishing” this document as an Official Engineering Document.

Document File Formats

Document File Formats govern how documents are categorized.

 

Artwork oe the ECN Process to manage revisions
Customer-Facing Document | CFD |For general usage, guidance, operation, etc.

 

 

Manufacturing Document MD |For technical instructions directly related to Manufacturing Processes and Procedures

 

 

 

Marketing Document MD |For selling, marketing, customer benefits, pain points, ete.

Regulatory Document For regulations, rules, mandates, processes, procedures, and all forms of Government/industry Rulings
Technical Document For technical instructions, servicing, installation, how-to, assembly, usage, etc.
iB

 

 

 

 

Drawing
|Label

For Engineering Technical Illustrations and/or Blueprints

 

Forinterior, exterior, and dome labels

 

Z
COMPLAINT

 
Case 8:21-cv-00356-SDM-TGW Document1 Filed 02/12/21 Page 8 of 30 PagelD 8

Document File Types

Document File Types govern how documents are defined.

 

 

 

Artwork The “Official” release of a document; usually defined by a sulfix of AW behind the Document Number (8-000159-00AW).
Catalog ("*" OBSOLETE ***)
pecuRERE A general piece of written, printed, or electronic content. It is usually associated with MS Word, it also includes content created by Excel,

Powerpoint, Visio, OneNote, Adobe Products, Google Products, etc.

 

A technical document used to fully and clearly define requirements and/or instructions. Usually created by an Engineer and done in

Drawing SolidWorks.

 

Instructs a technical user how to install MULTIPLE equipment sets and/or configurations, Usually longer in length than Installation

installation Guide 4
instructions and may range from 15 up to 100 pages.

 

installation Instructions | Instructs a general user how to install ONE or TWO equipment sets and/or configurations.

 

Instructs a user (general, technical) how to utilize equipment fallowing a SPECIFIC procedure. An IFU is usually short and covers 1 or 2

Instructions For Use . ‘ i 3
procedures. When multiple IFUs are used and the length increases, it becomes another item (Guide, Manual, etc.)

 

Instructs a technical user how to install, manage, and/or maintain a kit. It differs from an IFU and Install Instructions because its purposeis

Kit Ins i
it Instructions toinstruct on a SPECIFIC KIT.

 

 

 

Label Adistinct form of signage created with written/printed information, but it may also include symbols and graphics.
Operator Manual Instructs a general user haw to operate equipment, It is usually langer than an IFU, ranging from 15 to 100 pages.
Retrofit Instructions Instructs a technical user how to retrofit equipment from its current state to either a former state or a future state.

 

Instructs a technical user haw to service equipment. It differs from a Service Manual because its scope is maintenance, not managing

Service Instructions ‘ .
and/or installing.

 

Instructs a technical user how to install, manage, and/or maintain equipment. It differs from Service Instructions because it goes into

Service Manual : ;
more technical details.

 

Quick Start Guide Instructs a general user how lo start using equipment quickly (usually 10-15 minutes).

 

 

 

 

User Guide Instructs a genera! user how to operate equipment; is synonymous with a Operator Manual.

 

43. Weeks later, the Plaintiff discovers the Team Leads used his
documentation as the basis for their own “interpretation” and use it as the
foundation for their Rebranding Effort.

44. It must be noted that several projects, all started by the Plaintiff, were

rejected by the Engineers and later used for their own advancements.
The WORKFLO Project

45.On or around April 4 2019, Team Lead (John Eschler) is tasked with providing
support documentation for the WORKFLO Project.

46. Asusual, John attempts to do this several times on his own and when faced
with failure, he rushes to Webb’s office and Webb, in his normal fashion,
assigns this task to the Plaintiff.

47.During his first attempt, the Plaintiff realizes the MS Word Doc is “corrupted”
by John’s incompetence, so the Plaintiff creates several “WORKFLO”

Templates for use within the Engineering Department.

8

 

COMPLAINT
Case 8:21-cv-00356-SDM-TGW Document1 Filed 02/12/21 Page 9 of 30 PagelD 9

48. After he publishes these templates, John downloads them and attempts to
do the document several more times and it doesn’t work.

49. He dumps the work on the Plaintiff and, of course, the Plaintiff finishes all
three documents in record time and the finished product is given high
remarks,

50. After finishing the documents and getting them approved by the Document
Owner (Bradley Carson), John flies out of the country to visit the client’s site
(along with the Carts) and he is hailed with wonderful feedback for his
excellent work on the WORKFLO Project.

51. In similar fashion, an Engineer (John Eschler) takes the credit and is given

high accolades and the tremendous work by the Plaintiff is never mentioned.
Conclusion

52. Webb’s unwavering refusal to acknowledge the tremendous work done by the
Plaintiff effectively blocks the Plaintiff's upward mobility and chance at being
promoted to a higher position in TPM or even its Parent company Southco.

53. The Plaintiffs current workload and work performance is not being accurately
measured and, without this data, the Plaintiff's charices of upward mobility
whittle down to zero.

54.Any and all hopes of upward mobility by the Plaintiff is being held by Webb -
who is blatantly BIASED against the Plaintiff.

55.Joe Biden’s current efforts to battle Systemic Racism and Racial Bias requires
Federal agencies to conduct proper reviews of all policies to ensure they
advance equity, to undertake a baseline review of the state of equity, and these
actions ensure diversity.

56.Biden argues that racial equity would not mean gains for some at the expense
of others but rather that all Americans would benefit, not only morally but

financially as well.

 

COMPLAINT
Case 8:21-cv-00356-SDM-TGW Document1 Filed 02/12/21 Page 10 of 30 PagelD 10

57. Under these conditions, it must be noted that I am the ONLY AFRICAN-
AMERICAN EMPLOYEE in the Engineering Department in the Oldsmar
Florida Office (as of September 5 2019).

58. Since Diversity is a core concern of this administration, it involves the
“inclusion” of African-Americans, our efforts, our participation, and
acknowledging our work efforts in lieu of Webb labeling my work as a “Team
Effort.”

59.These “verbal” commitments — whose purpose is, at best, questionable — do
nothing to actually protect or promote diversity in the workplace.

60. It fosters the impression that the Engineering Department is taking steps
to enhance diversity.

61. In reality, these superficial commitments — supported by his team leads and
Michele Legros (HR) — encourage an atmosphere for biased behavior.

62. Inthe words of Davida S. Perry, Managing Partner at Schwartz Perry &
Heller LLP, “typically, someone who has a bias against a protected class isn't
just going to wake up one day and lose that bias. it's there, it's going to be

there. if nothing's being done, that person typically feels empowered and
sometimes, the conduct may become more extreme or severe.”

63. Per the above quote, Webb’s conduct is categorized as bias and/or
discrimination.

64. In this regard, Webb violates the Plaintiff's equal protection rights under
the due process clause of the U.S. Constitution.

65.As a result, TPM enables and facilitates Webb’s bias and discrimination (need

citation here).
Failure of Corporate and Upper Management

66. Corporate and Upper Management has established, repeatedly, that it is
ready, willing and able to allow bias and discrimination without taking

Employment Complaints seriously.

10

 

COMPLAINT
Case 8:21-cv-00356-SDM-TGW Document1 Filed 02/12/21 Page 11 of 30 PagelD 11

67.Through its negligence, it has encouraged Webb’s bias and concept of power.

68. Because of his increased power, Webb’s bias becomes more extreme and
severe.

69. The result provides Webb and TPM with a “win-win” situation: Corporate
and Upper Management can claim that it has obtained diversity and racial
equity, while Webb can manipulate and coerce all Employees (despite their
department).

70. Since power and systemic racism trickle down, Webb’s influence as the
Vice-President of Engineering colors the behavior of those with less power,
effectively making him immune to judicial review.

71. The only loser here is the Plaintiff, who is left out in the cold and put ina
Catch-22.

72.In order to be promoted, he has to perform well on his Performance Review
and follow the edicts and traditions of his Supervisor (Webb).

73.Since Webb is taking credit for the Plaintiffs work, doing more work will only
improve the standing and public opinion of Webb, not the Plaintiff.

74.As a result, Webb is exceeding his statutory duties and this practice violates _
the law.

75.1t would therefore be futile for the Plaintiff to approach Webb and seek relief
therein.

76.Absent court intervention, Corporate and Upper Management will approve
Webb’s bias without consideration for Webb’s discriminatory policies and
practices, as detailed herein.

77. Therefore, Corporate and Upper Management are encouraging the bias and

discriminatory practices of Webb to continue unabated.

11

 

COMPLAINT
Case 8:21-cv-00356-SDM-TGW Document1 Filed 02/12/21 Page 12 of 30 PageID 12

Retaliation and Malfeasance

78.Plaintiff Miquiel Banks is an African American Employee, 100% Disabled
Desert Storm Veteran, Award-Winning Newspaper Editor, and Award-
Winning Technical Writer.

79.He is the only African-American working in the Engineering Department of
TPM (at the time of his employment).

80. He isa victim of Webb’s bias and discrimination in the workplace and the
Corporate/Upper Management’s practice of providing its stamp-of-approval
for this bias and discrimination, in violation of law (xxxx need citation here).

81.The Timeline below tracks the Motive (Bias, Discrimination, Animus, and
Pretext) of Webb that led to an Unlawful and Adverse Employment Action,
Retaliation, Wrongful Termination, and eventually, resulted in Malfeasance
(in coercion with the EEOC).

From Retaliation to Malfeasance: A Timeline

82. The Plaintiff is a member of several protected classes (Race, Disabled, and
Military Veteran).

83. The Plaintiff's complaint (submitted to HR on J uly 24 2019) details his
objection to the PIP (Performance Improvement Plan) as an Adverse
Employment Action.

84. In his complaint, the Plaintiff specifies the Adverse Employment Actions:
Discrepancy and Grievance about Discrimination, Unjust Treatment, and
Retaliation (Exhibit 2).

85. In this document (Exhibit 2), the Plaintiff details the Adverse Employment
Action (being written up) and its connection to Webb’s bias and
Discrimination.

86. As of July 19, the Plaintiff is ON POINT and ON TIME with approval from
the Project Manager (Jean-Paul Deeb) and Jessi Cravens (Supply Point

Manager) and Marc Garofani.

i2

 

COMPLAINT
Case 8:21-cv-00356-SDM-TGW Document1 Filed 02/12/21 Page 13 of 30 PagelD 13

Kar All 24 Forwar Ex ttep Qheply Ad EQ tersard SOIM

- }
¢ RE: Status Update (Rebranding File from Last Week) é. . RE: Rebranding Spreadsheet
e OMique i
Perfect

Yes, that gets us started!

Thanks,

From: Miqulel Banks <7
Sent: Thursday, July 18,
To: Jean-Paul Deeb <jdee ict
Subject: RE: Rebranding Spreadsheet

  

Jessi Cravens
Supply Chain Manager

TouchPoint Medical

Today and Tomorrow, I'm double-checking and cross-referencing the docs I have with what's in SysFro.

I will update lessi’s spreadsheet tomorrow,

 

herpvarisdblouehocin lined cin | sate —
TouchPoin|
= Miquiel Banks | Hardware Technical Writer
TouchPaint Medical | 114 Dougias Road East | Oldsmar FL 34577 | USA
? BOO S47 3501

M 304 247 455
Si

From: Miquiel Banks <r
Sent: Tuesday, July 1
To: Jessi Cravens <jcravens ch on es
Subject: Status Updat ie (Rebrandi ing 2 File fron Last \ t Week} Touch Poiml
MEDICA

a ——

 
 
 

 

Good Morming Jessi,
Just checking to ensure the FINAL FILE you received last week was what you needed.

Thanks,

Miquiel Banks | Hardware Technical Writer

TouchPaint Medical | 114 Douglas Road East | Oldsmar, FL 34577 | USA
P 600.947.3901

M 247 0456

eee n

pintmed com

TouchPoint

AL & as

 

  

f2Reply EQReply Al CY Forward GSIM

Mon 7/22/2019 2:11 PM

MG Marc Garofani
RE: Demo Labels
Te © Miguiel Banks

@ You replied to this message on 7/22/2019 2:54 PM

This looks good. | will print out and make sure QA is good with it and then let you know if it’s okay to release. Thanks, Miquiel!

87.And after being caught up the week of July 15 2019, the Plaintiff is written up
on July 22 2019 under auspicious and confusing circumstances.

88. Inhis meeting with Webb and HR (Michele Legros) on July 22 2019, the
Plaintiff is told that he is being written up for “Illegal Wiretapping,” which

involves Enforcement Officials, A Search Warrant, and a Criminal.

13

 

COMPLAINT
Case 8:21-cv-00356-SDM-TGW Document1 Filed 02/12/21 Page 14 of 30 PagelD 14

89. When pushed for clarification, Webb reveals the accusation revolves
around the Plaintiff illegally recording a conversation with a fellow employee,
but he refused to give the details of this exchange.

90. Inresponse, the Plaintiff notified HR that back on July 12 2019, he was
taking Meeting Minutes and a Sales Manager (Bradley Carson) fell asleep four
times in a Meeting and no one said anything about it. After the Meeting,

Emma Naclerio (A White Engineer) noticed that his phone was recording and
he told Emma that he was doing his job.

91. Further, the Plaintiff told Legros that recording meetings is a routine part of
Meeting Minutes, something which NO ONE in this facility participates in. He
further added that Meeting Minutes were required actions performed in
Professional Environments (AT&T, Jabil, Verizon, Spectrum/Charter, and
Dell) and he was baffled why everyone in this facility avoided this Business
Requirement.

92. Itis obvious Webb’s pretext and animus pushed him to extreme measures.

93. Howdoes performing a required business action (Meeting Minutes) turn
into a Criminal Activity (Wiretapping)? . .

94.  Itis this escalation of perception that SHOWCASES Webb’s pretext and
animus, and as we continue, it is this foundation of Bias and Discrimination
that leads to Retaliation, Wrongful Termination, and Malfeasance.

95.During this meeting, the Plaintiff addresses each one of Webb’s false claims in
the PIP and asks Legros a straight forward question, If I was accused of this
behavior, why didn’t Webb and Upper Management investigate this matter
fully?

96. Webb changed the topic from Wiretapping to Work Performance and I
notified Legros of the following issues:

97. When the entire Engineering Team was behind, why did Webb institute a
MANDATORY 45-hour Work Week to ensure they caught up?

98. During this Mandate, why were NONE of the White Engineers written up?
14

COMPLAINT

 
Case 8:21-cv-00356-SDM-TGW Document1 Filed 02/12/21 Page 15 of 30 PagelD 15

99. Bycreating the Mandate, Webb has ADMITTED that the Engineering
Department were GUILTY of subpar performance?

100. Infuriated by challenging his power and status, Webb responded by stating
that he was in charge and that he was the VP of Engineering, not the Plaintiff.

101. Asaresponse, the Plaintiff asked Webb to open his laptop, go the
Engineering Drive, and the Plaintiff would single-handedly identify all of the
Projects that many of the Engineers were STILL BEHIND IN, namely Emma
Naclerio (who began this fiasco by telling Webb about me recording the
meeting).

102. Webb refused and stated that he was in charge and that his statement was
valid and Legros agreed, then turned towards me and responded, “We're not
talking about the Engineering Department, we are talking about you.”

103. It was at this moment the Plaintiff realized the extent of Webb’s Bias and
Discrimination and he started a Daily Journal to identify the horrific
conditions of the Retaliation and Toxic Work Environment (Exhibit 9).

104. As the meeting ended, Webb pushed his paperwork (PIP) towards the
Plaintiff and the Plaintiff responded to Legros, How is he going to write me up
for something I didn’t do?

105. In detailed sequence, the Plaintiff showed Legros all the spelling and
grammatical errors on the Original Version of the PIP.

106. Asa result, the Plaintiff refused to sign the paperwork because it was
unlawful and qualified as an Adverse Employment Action.

107. When viewed as Pretext, Webb’s activities fall under the four common
ways of showing pretext:

a. False Reason - The PIP claims the Plaintiff was late for work, did not
work 40 hours per week, used unauthorized software, and - I QUOTE -
had excessive Internet Usage. It is obvious these charges were made up
and these charges shall be addressed right now. Jesus Pazos and his

brother often leave work 3-5 times a week to get Pastries from the local
15

 

COMPLAINT
Case 8:21-cv-00356-SDM-TGW Document1 Filed 02/12/21 Page 16 of 30 PageID 16

7-Eleven and they are gone from 45 minutes to 90 minutes and they
have never been written up. Rich Bolduc often leaves work early for a
voluntary class he has in Dunedin for a non-related hobby
(woodworking). Jack Ingram if often late, not only arriving to work, but
to Engineering Meetings as well. It has become so commonplace that
many Engineers begin their discussions with this response, “Well, we'll
catch up Jack when he arrives. He’s usually only late 10 or 15 minutes.”

b. Shifting Reason - Webb claims the Plaintiff was written up for
Wiretapping, but this is NOT FOUND on the PIP. Then, Webb claims
the Plaintiff is using unauthorized software, the same software the
Plaintiff used to create the Wall Chart of Carts for STORZ. The same
software Webb has posted on his wall and uses as a Visual Aid for his
meetings. It must be noted that Webb gave the Plaintiff permission to
use LucidChart to create the STORZ Graphic and after he received the
credit for this activity and re-negotiated the STORZ Contract, he then
blamed the Plaintiff's subpar performance for using the same software
and labeled it as unauthorized. Next, Webb moved to claiming the |
Plaintiff is responsible for ECNs and when the Plaintiff asked HR to
produce his Job Description, NOWHERE on his Job Description is
there any reference to doing ECNs. It must be noted the Plaintiff's Job
Description was written by Bob Moore, but this does not EXCUSE
Webb from knowing the law. The Plaintiff's Job Description is a legal
document verifying the Plaintiff's Requirements, akin to a contract.
Since the Plaintiff follows this contract and Webb discounts its edicts,
this activity is considered unlawful and another example of Webb
committing unfair and unethical work activities as the Vice-President of
Engineering.

c. Comparative Evidence - The Plaintiff has an entire year of Upward

Mobility and a Positive Performance Review (actually done by Webb),
16

 

COMPLAINT
Case 8:21-cv-00356-SDM-TGW Document1 Filed 02/12/21 Page 17 of 30 PagelD 17

but after Emma notified Webb the Plaintiff recorded him sleeping in a
meeting, an extreme jump of disciplinary action is taken. The Plaintiff is
written up with threats of termination, but Webb excludes the fact that
a Sales Manager fell asleep in a meeting, not once, or twice, but FOUR
TIMES and he SNORED several times throughout the meeting. To the
Plaintiff's knowledge, this Sales Manager (Bradley Carson) has not been
written up or disciplined in any form or fashion. Webb’s entire
Engineering Team was performing so badly, he had to issue a
Mandatory 45 hour work week (on or around June 2019) for them to get
up to operating standards. To the Plaintiff's knowledge, no Engineer

was ever written up or disciplined.

d. Timing - The Plaintiff had a positive upward growth for over a year and
this streak ended when Emma Naclerio reported that he had recorded a
meeting where a Sales Manager fell asleep. Under the laws of
Retaliation, any Adverse Employment action (PIP) that leads to
termination within 90 days is DIRECT EVIDENCE of Retaliation. The
Plaintiff was written up on July 22 2019 and he was terminated on

September 5, only 39 days later.
Notifying Upper Management

108. Realizing Webb’s Bias and Discrimination had compromised the HR
Manager, the Plaintiff utilized the chain of command and voiced his concerns
to upper level of Management:

a. President of TPM (Pascal)

b. Corporate HR (Denise )

c. Corporate Legal (Doug Macpherson)
d. Corporate President (Brian McNeil)

17
COMPLAINT

 
Case 8:21-cv-00356-SDM-TGW Document1 Filed 02/12/21 Page 18 of 30 PageID 18

109. After an extensive conversation with Doug, the Plaintiff was promised that
if he stopped recording meetings and doing his job, things would return to
normal.

110. Two days later (July 24 2019), Webb’s Bias and Discrimination is
administered through the Project Manager (JP). In an extreme and pernicious
attack, the Plaintiff arrived to work on Wednesday Morning and opened his
email to an unbelievable sight.

111. Per Retaliation and the words of Davida S. Perry, Managing Partner at
Schwartz Perry & Heller LLP, “if nothing's being done, that person typically
feels empowered and sometimes, the conduct may become more extreme or
severe.”

112. JP had assigned the Plaintiff 183 TASKS OVERNIGHT!

113. What’s more destructive is that, when shared with HR (Legros) and the
President (Pascal), the Plaintiff was told that he was “overreacting” and that
he should get to work instead of emailing all day long.

114. ASTRONG CLUE to Sabotage by Jean-Paul Deeb is this deed was done at
3:38 pm and our workday ends at 2:30 pm. So Jean-Paul Deeb waited until
the workday was over and the Employees left the building to assign these tasks

outside of the normal working hours.

 

 

18

 

COMPLAINT
Case 8:21-cv-00356-SDM-TGW Document1 Filed 02/12/21 Page 19 of 30 PageID 19

115. To refute this unlawful Adverse Employment Action, the Plaintiff
addressed each of the false reasons via Documentation and Email exchanges:

a. Exhibit 1 — Response to Write Ups

Exhibit 2 — Emails to HR

Exhibit 3 — Sabotage page — Submit to Pascal

Exhibit 4 — Refutation to Wiretapping and Unauthorized Software

Exhibit 5 — Tampering with Timesheet — Alec Webb

Exhibit 6 — Arguments for 8-1-19 Meeting

Exhibit 7 - EEOC Complaint — Miquiel Banks vs. TPM

Exhibit 8 - Email - EEOC Fraud
i. Exhibit 9 - MB Journal

116. After the email exchanges, the Plaintiff reached out to the President and

mo th 2 Be oF

met the President on August 9 2019. Upon pleading his case, the President
responded, I’m sick of listening to you complain instead of working, if you
were working instead of sending emails, you would be caught up.
117. After his meeting with the President, the Retaliation escalated as one of the
Team Leads began tampering with the Plaintiff's Timesheet. .
118. From July 26 2019 until his last day on September 5 2019, the Plaintiff's
timesheet was constantly changed and tampered with.
119. Despite sending out various emails, this unlawful and Adverse
Employment Action was never investigated or commented upon.
120. In conclusion, the Plaintiff followed the TouchPoint Medical regulations
and addressed the Retaliatory Actions:
a. The Plaintiff notified Webb, HR, and Upper Management that he was
part of several protected classes
b. The Plaintiff objected to an unlawful action and violation of Human
Rights Laws
c. The Plaintiff identified an Adverse Employment Action

d. The Plaintiff submitted his Complaint in Writing to HR
19

COMPLAINT

 
Case 8:21-cv-00356-SDM-TGW Document1 Filed 02/12/21 Page 20 of 30 PagelD 20

e. The Plaintiff showed the DIRECT CONNECTION between the Plaintiff's
Objection to the unlawful violation and the Adverse Employment Action

f. The Plaintiff noted how the Company and Corporate refused to take his
complaint seriously and neglected to enforce Federal Mandates and
Regulations

g. The Plaintiff showcased how Webb’s explanation changed and altered
several times over the various stages from July 22 2019 up to September
5 2019

h. The Plaintiff showed evidence of Webb’s retaliatory motive, animus,
changes in performance reviews, harsher discipline than the White
Members of the Engineering Team, and Pretext.

121. Inconclusion, this timeline of events demonstrates all the data and

evidence necessary as proof of Retaliation.
Wrongful Termination

122. On the morning of September 5 2019, the Plaintiff arrived to work at 6 am
and found a plastic covering on his keyboard and noticed that no one spoke to
him or acknowledged him.

123. Aware of Systemic Racism and Retaliation, the Plaintiff was acutely aware
that he would be terminated either that day or very soon, so the Plaintiff
packed his personal items of value and placed them in his vehicle.

124. Onor around 9:05 am, Webb contacted the Plaintiff to meet him in one of
the Meeting Rooms near the HR Department.

125. When the Plaintiff entered the main entrance, he noticed the Facilities
Manager present at the front desk with the Receptionist. In his estimation, the
Facilities Manager was there to ensure that if the Plaintiff had an emotional
response, he would be the “muscle” to keep the Plaintiff in check.

126. The Plaintiff continued walking to the Meeting Room and upon entry,

Webb and Legros were waiting for him with his separation papers.

20

 

COMPLAINT
Case 8:21-cv-00356-SDM-TGW Document1 Filed 02/12/21 Page 21 of 30 PageID 21

127. When the Plaintiff pushed Webb for why he was terminated, neither he nor
Legros provided an adequate response and after several exchanges, Legros
responded, “it just didn’t work out.”

128. Legros offered the Plaintiff to sign the paperwork to receive his Severance
Pay and the Plaintiff peered down at the last page.

129. The Separation Agreement and General Release was done by Denise
DiMascio, the Vice-President of Human Resources (Corporate, Southco).

130. The Plaintiff responded to Legros, what about my PTO Balance?”

131. Legros lied to the Plaintiff and responded, You don’t have any left, you
have a negative balance and out of courtesy, we’re not going to even charge
you for it.

132. As shown below, I have a PTO Balance.

untae RP Cate Camry Pater Ly a Cra Paiening Ganrnen

i usr. daytoremncm comivryOurt af HiiaAc = AU e¢ @oOezsc ®

ie

BR Ue tt riety

es a ced
re bers

 

A ei a oe 3 A

 

Type Accrued Approved Pending Remaining, Exceeded uni

Hours

21

 

COMPLAINT
Case 8:21-cv-00356-SDM-TGW Document1 Filed 02/12/21 Page 22 of 30 PageID 22

133. She continued, “If you sign this, you’re going to get Severance Pay and you
can use Cobra to continue your Health benefits. This will hold you until you
find another position.”

134. The Plaintiff refused again and after her prepared speech, Webb insisted
the Plaintiff “return to work after duty hours to get his personal items.”

135. When the Plaintiff asked about now, Webb and Legros insisted that “it
would be better if you came after work hours to get your personal items.”

136. Based on his personal history, the Plaintiff is aware that in Florida, this
behavior has become commonplace and that if he returned to work after duty
hours, he would be met with either the Police or charged with Breaking and
Entering or another Criminal Activity.

137. The fact that Webb and the HR Manager (Legros) refused to take my badge
and follow Federal Regulations showcases the levels of pretext had escalated
to coercing the Plaintiff into a situation where he would experience pain,
tragedy, and possibly even death.

138. Under Federal Law and Human Rights, this is considered a HATE CRIME.

139. The Plaintiff maintained his composure, took the paperwork, and walked
out of the building to his vehicle, which already had his personal items, and
left the premises.

140. Several times after his termination, Legros called the Plaintiff and
reminded him that he had 30 days to sign the Severance Agreement and she
insisted that he return to work AFTER DUTY HOURS to get his personal
items.

141. It must be noted and stressed - It WAS ALWAYS STRESSED the Plaintiff
come to the premises AFTER DUTY HOURS.

142. Since the Plaintiff still retains his ID Badge, he maintains that he is viable
for backpay and this shall be addressed later in another section (Damages).

22

 

COMPLAINT
Case 8:21-cv-00356-SDM-TGW Document1 Filed 02/12/21 Page 23 of 30 PagelD 23

143. When the Plaintiff filed for Unemployment Benefits, the Unemployment
Employee called the TouchPoint Medical Office several times and never
received any response.

144. After several attempts, the Unemployment Employee called the Plaintiff
and responded, I have called your Employer several times and left several
voicemails, but no one has called me back. I noticed here on your paperwork,
your Employer DID NOT give a reason for your termination and this is
strange, there should ALWAYS be a reason, even if it’s not a good one.
However, since they did not provide a reason, I shall use yours and you'll be

awarded with your Unemployment Benefits.
Malfeasance

145. Per EEOC Regulations, I filed my complaint and used the Portal and
followed proper protocol.

146. I talked to my rep, Investigator Smith, and followed the rules.

147. Wespoke on April 24 and I followed the proper procedure.

148. She notified me that TPM had until June 30 to respond and after constant
questioning, she responded that it was a FEDERAL DIRECTIVE and they ~
HAD TO RESPOND.

149. I told her several times that TPM thinks they can do what they want and
they WOULD NOT RESPOND.

150. She assured me this was not true.

151. Onor around July 2 2020, I called Investigator Smith and asked her to
report TouchPoint Medical and she notified me that she "had been" re-
assigned to another department.

152. She told me to call Stanley Moffett.

153. I called his desk and left a voicemail and asked for him to call me back and
to report TouchPoint Medical.

154. Stanley never responded.

23
COMPLAINT

 
Case 8:21-cv-00356-SDM-TGW Document1 Filed 02/12/21 Page 24 of 30 PagelD 24

155. I called Investigator Smith back and mysteriously, her PHONE NUMBER
was disconnected.

156. Left with no alternative, I sent a letter to the EEOC office in Tampa FL on
Friday July 17.

157. And suddenly and mysteriously, I get several emails from Stanley at 4:47
pm on Friday July 17 claiming that I need to respond to TPM.

158. Touchpoint Medical had until June 30 to respond and here Stanley is
attempting to give them more time.

159. They missed their deadlines and they come under FEDERAL LAW and
they should be PUNISHED.

160. Asaresult of NOT RESPONDING IN A TIMELY MANNER, they have no
DEFENSE against my Charge and I am asking a higher authority at the EEOC
to investigate this fraudulent behavior and coercive tactics by Stanley Moffett
and TPM.

 

jackson lewis.

 

 

Stanley Moffett

Equal Employment Opportunity Commission
Tampa Field Office

501 East Polk Street, Room 1000

Tampa, FL 33602

Stanley moflett(@ceoe gov
Re: Charging Party: Miquiel Banks
Respondent: TouchPoint Medical, Inc.
Charge No.: §11-2020-01993

 

 

 

 

161. As you can see above, the response by TPM is dated JULY 17 2020 and it is

AFTER the deadline of June 30 2020.
24

 

COMPLAINT
Case 8:21-cv-00356-SDM-TGW Document1 Filed 02/12/21 Page 25 of 30 PagelD 25

162. Later, I discovered from Stanley that he provided them with two extensions
(June 25 2020 and July 10 2020) to provide their paperwork.

163. According to Investigator Smith, this was unlawful and a violation of
Federal Policy.

164. During Mediation, TouchPoint Medical offered me $2500 to settle and
when refused, they offered me $7500.

165. On January 26 2021, I requested an extension from Stanley because of
COVID-19 and the Coronavirus.

166. On January 27 2021, Stanley told me that he was UNABLE to provide me
an extension, but he gave TouchPoint Medical two extensions without
notifying me at all.

167. This is unlawful behavior by a Federal Agent is CLEAR INDICATION of
Malfeasance between Stanley Moffett and TouchPoint Medical.

PARTIES, JURISDICTION AND VENUE

 

Plaintiff

168. Plaintiff Miquiel Banks is an Experienced Technical Writer with 20+ years
of Service to several industries. _ | |
169. He has achieved several outstanding achievements during his Career:
a. Highly Decorated Desert Shield/Storm Veteran
b. 3-time Award-Winning Newspaper Editor
c. National Award-Winning Technical Writer (got 2 documents approved
by the FAA in one week, this was published in the local Odessa
Newspaper)
d. Created Documentation to get AGS’ slot machines certified in
California, Oklahoma, and New Jersey
e. 4-Time Amazon Bestselling Author
170. He hasa background in the following fields and industries:

a. FAA/JAA Certification
25
COMPLAINT

 
Case 8:21-cv-00356-SDM-TGW Document1 Filed 02/12/21 Page 26 of 30 PagelD 26

171.

172.

b. Military Standards

c. XML/HTML/CSS

d. Cybersecurity

e. Casino Regulatory Divisions (California, Oklahoma, New Jersey)
He has worked for International and Major Corporations:

AT&T

Jabil

Spectrum

Dell Secureworks

AGS

f. World Airways

Upon his employment, the Plaintiff was the ONLY African-American

cp ae oP

Employee in the Engineering Team in the Oldsmar Florida office.

Defendant

173.

TouchPoint Medical Inc. is a corporation with its principal place of

business at the Global Headquarters and Americas Location (2200
TouchPoint Drive, Odessa FL 33556-4435, USA).

174.
175.

176.

177.

During the Plaintiff's employment, it had two locations:

Douglas Facility

a. 114 Douglas Road East

b. Oldsmar FL 34677

Lynmar Facility

a. 13904 Lynmar Blvd

b. Tampa FL 33626-3123

The Plaintiff worked as the Hardware Technical Writer in the Douglas

Facility.

178. He was assigned to the Engineering Team and worked under the

supervision of Alec Webb, Vice-President of Engineering.

26

 

COMPLAINT
Case 8:21-cv-00356-SDM-TGW Document1 Filed 02/12/21 Page 27 of 30 PagelD 27

179. Under Alec, there were three Team Leads:
a. Jean Paul-Deeb (Project Manager)
b. Jesus Pazos (Team Lead)
c. John Eschler (Team Lead, ITD)

Jurisdiction & Venue

180. This case is brought under a federal statute, § 1981 of the Civil Rights Act,
and under the Constitution of the United States; as such, there is federal
question jurisdiction under 28 U.S.C. § 1331.

181. Venue of this action is proper in the Middle District of Florida because
TouchPoint Medical Inc. resides in this district, as defined in 28 U.S.C. § 1391;

and the acts in dispute were committed in this district.

FACTS

182. Alec Webb did NOT write the Hardware Technical Writer job description
and therefore, he is is not authorized to decree whether the Plaintiff is
responsible for doing ECNs.

183. The Plaintiff is authorized to use a recording device to do Meeting Minutes
(Exhibit 4).

184. Alec Webb did not DISCIPLINE or WRITE UP his department
(Engineering) when they were ALL BEHIND on or around June 2019.

185. Alec Webb singled out the Plaintiff for false reasons and used pretext to
discipline the Plaintiff, which DIRECTLY led to the Plaintiffs Termination.

186. Alec Webb treated his WHITE Employees different than he treated the
Plaintiff.

187. Alec Webb directed the Plaintiff to use LucidChart to create the STORZ
Infographic and later, claimed the Plaintiff was using Unauthorized Software

(LucidChart) to create Documentation.

27

 

COMPLAINT
Case 8:21-cv-00356-SDM-TGW Document1 Filed 02/12/21 Page 28 of 30 PageID 28

188. The Plaintiff notified HR and Upper Management of the unlawful and
Adverse Employment Action committed on July 22 2019.

189. The Plaintiff was promised by Corporate Legal (Doug Macpherson) that if
he stopped recording meetings, there would be no Retaliation.

190. The length of time from the Adverse Employment Action to the
Termination was only 39 days, well within the 90 days allotted to prove

Retaliation.
FIRST CAUSE OF ACTION: VIOLATION OF CIVIL RIGHTS

191. (42 U.S.C. § 1981)

192. Miquiel Banks Against Defendant TouchPoint Medical Inc.

193. Section 1981

194. Plaintiff refers to and incorporates by reference each foregoing and
subsequent paragraph of this Complaint as though fully set forth herein.

195. TouchPoint Medical Inc. has engaged in Retaliation and Systemic Racism,
which is illegal under § 1981. Section 1981 is broad, covering “the making,
performance, modification, and termination of contracts, and the enjoyment
of all benefits, privileges, terms, and conditions of the contractual
relationship.”

196. African Americans are a protected class under § 1981.

Damages

197. But for TouchPoint Medical Inc.’s Retaliation, the Plaintiff relocated to
Florida and due to Retaliation, was excluded from being employed until his
retirement.

198. Moreover, the Plaintiff purchased a home during his employment and was
wrongfully terminated, putting an enormous pressure on his financial well-

being.

28

 

COMPLAINT
Case 8:21-cv-00356-SDM-TGW Document1 Filed 02/12/21 Page 29 of 30 PageID 29

199. Adding to this emotional crisis, the Pandemic happened a few months later
and put an enormous burden on the Plaintiff.

200. As a100% Disabled Desert Storm Veteran, these conditions add up to
intense emotional suffering.

201. Based on the revenue the Plaintiff would receive from a 20 year career, the
rise of inflation, and punitive damages, the Plaintiff estimates a reasonable

value of $10.5 million.

SECOND CAUSE OF ACTION: VIOLATION OF DUE PROCESS

202. UNDER THE FIFTH AMENDMENT

203. NAAAOM and Entertainment Studios Against Defendant FCC

204. Plaintiff refers to and incorporates by reference each foregoing and
subsequent paragraph of this Complaint as though fully set forth herein.

205. Defendant TouchPoint Medical Inc. is violating the due process rights of
the Plaintiff by engaging in a pattern or practice of facilitating economic
exclusion of African Americans by practicing Malfeasance with the EEOC.

206. This amounts toa racially discriminatory practice and procedure.

207. The U.S. Supreme Court has held that the Fifth Amendment to the U.S.
Constitution contains an equal protection component prohibiting the federal
government from invidiously discriminating between individuals or groups,
including on the basis of race.

208. This constitutional protection applies to actions by governmental agencies
such as the EEOC, which are required to provide Americans with equal
protection of the laws without regard to race, based on the guarantee of liberty
in the due process clause of the Fifth Amendment.

209. Discrimination based on race by a federal agency such as the EEOC is so

unjustifiable as to violate constitutional due process.

29
COMPLAINT

 
Case 8:21-cv-00356-SDM-TGW Document1 Filed 02/12/21 Page 30 of 30 PagelD 30

210. The U.S. Supreme Court has repeatedly invalidated federal actions
fostering discrimination in violation of due process clause.

211. This constitutes a pattern or practice of invidious bias and retaliation in
violation of the Fifth Amendment to the U.S. Constitution.

212. Accordingly, Plaintiff hereby seeks injunctive relief.

PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays for judgment, as follows:

1. Plaintiff Miquiel Banks prays for compensatory, general and special damages
from TouchPoint Medical Inc. in excess of $10.5 million;

2. Plaintiff Miquiel Banks prays for injunctive relief prohibiting TouchPoint
Medical Inc. from discriminating against African American Employees;

3. Plaintiff Miquiel Banks prays for punitive damages, based on pretext and
malice, according to TouchPoint Medical Inc.’s net worth; and

4. Plaintiff Miquiel Banks prays for such other and further relief as the court

deems just and proper.

DATED: February 12 2021

buds anks

Pro Se

30

 

COMPLAINT
